Citation Nr: 0015195	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-00 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation benefits in the amount 
of $21,838.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had 24 years and 10 months of active service 
terminating with his retirement in June 1972.  The veteran 
died in September 1994.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a decision by the Committee on Waivers 
and Compromises (Committee) located in the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.  

A hearing was held before a member of the Board sitting at 
the RO in August 1999.  At that time the appellant indicated 
that she did not receive payment of aid and attendance for 
her husband from November 12, 1984 to May 1985 as determined 
by the Board in the Reconsideration dated in March 1995.  
This matter is referred to the RO for appropriate action.


REMAND

Initially, the Board finds that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  Once it 
has been determined that a claim is well grounded VA has a 
statutory duty to assist the appellant in the development of 
her claim.

A review of the record reflects that in an August 1999 letter 
to the appellant the debt was reported as $20,570 apparently 
after her tax refund had been deducted from the original 
debt.  The appellant states that the correct amount should be 
$20,561.

The appellant indicates that she has been receiving treatment 
for manic depression which impairs her memory.  In an April 
1999 statement she indicated that she wanted a copy of the 
documents in the claims folder with the exception of the 
service medical records.  It is unclear from the record 
whether she was furnished this information.  She also stated 
that she notified the Defense Finance and Accounting Service 
that she had remarried and they informed her that they would 
notify the VA of her remarriage.  

She also stated that the VA had to know of her marriage in 
order to continue the direct deposit into her bank account.  
Based on these facts, the Board is of the opinion that 
additional development is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of the medical records pertaining 
to her treatment for manic-depression.  

2.  It is requested that the RO ensure 
that the copies of the records requested 
in April 1999 have been furnished to the 
appellant.

3.  The Committee should clarify the 
current amount of the debt owed by the 
appellant.

4.  It is requested that the RO contact 
the Defense Finance and Accounting 
Service regarding her Survivor Benefit 
Plan in order to obtain any information 
regarding whether that organization 
informed the appellant that they would 
notify the VA of her marriage in 
September 1995.

5.  The RO should contact the appropriate 
department of the VA regarding the 
appellant's direct deposit of her DIC 
check with the Max Federal Credit Union 
as to whether the payee's name had been 
changed between September 1995 and May 
1997, e.g., Alfa Ulm to Alfa Warren.  If 
yes, the date of the change and the 
source of the name change should be 
furnished.

Thereafter, the case should be reviewed by the Committee.  If 
the benefit sought is not granted the appellant and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


